Case 2:15-bk-28443-NB        Doc 443 Filed 02/11/19 Entered 02/11/19 15:39:40        Desc
                               Main Document    Page 1 of 4


  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Jeffery D. McFarland (Cal. Bar No. 157628)
  2   jeffmcfarland@quinnemanuel.com
      Eric Winston (Cal. Bar No. 202407)
  3   ericwinston@quinnemanuel.com
      Jennifer Nassiri (Cal. Bar No. 209976)
  4   jennifernassiri@quinnemanuel.com
      Shahin Rezvani (Cal. Bar No. 199614)
  5   shahinrezvani@quinnemanuel.com
      Razmig Izakelian (Cal. Bar. No. 292137)
  6   razmigizakelian@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  7 Los Angeles, California 90017-2543
    Telephone:     (213) 443-3000
  8 Facsimile:     (213) 443-3100

  9 Attorneys for Layne Leslie Britton

 10
                              UNITED STATES BANKRUPTCY COURT
 11
                               CENTRAL DISTRICT OF CALIFORNIA
 12
                                      LOS ANGELES DIVISION
 13

 14
      In re                                        Chapter 11
 15
      CLOUDBREAK ENTERTAINMENT, INC.,              Case No. 2:15-bk-28443-NB
 16
                   Debtor.                         LAYNE LESLIE BRITTON’S JOINDER
 17                                                TO THE MOTION FOR THE
                                                   APPOINTMENT OF A CHAPTER 11
 18                                                TRUSTEE FILED BY THE OFFICE OF
                                                   THE UNITED STATES TRUSTEE
 19
                                                                     Hearing
 20
                                                   Date:     February 26, 2019
 21                                                Time:     2:00 p.m.
                                                   Ctrm:     1545
 22                                                Location: 255 E. Temple Street
                                                             Los Angeles, CA 90012
 23                                                Judge: Hon. Neil Bason

 24

 25

 26
 27

 28
                                                                        Case No. 2:15-bk-28443-NB
                      LAYNE LESLIE BRITTON’S JOINDER TO THE MOTION FOR THE APPOINTMENT OF A
                         CHAPTER 11 TRUSTEE FILED BY THE OFFICE OF THE UNITED STATES TRUSTEE
Case 2:15-bk-28443-NB        Doc 443 Filed 02/11/19 Entered 02/11/19 15:39:40                  Desc
                               Main Document    Page 2 of 4


  1          Layne Leslie Britton (“Britton”) hereby submits this joinder to the Motion for the Appointment

  2 of a Chapter 11 Trustee filed by the Office of the United Trustee on December 20, 2018 [ECF No.

  3 399] (“Trustee Motion”) and in support states as follows:

  4                                                    JOINDER
  5          For all the reasons set forth in Britton’s (a) Motion to Confirm Plan of Reorganization filed by

  6 Layne Leslie Britton or in the Alternative a Motion to Appoint a Chapter 11 Trustee filed on

  7 December 28, 2018 [ECF No. 406], (b) Opposition to Motion for Order Dismissing the Bankruptcy

  8 Case Filed by Cloudbreak Entertainment, Inc. filed on January 16, 2019 [ECF No. 427], (c) Omnibus

  9 Reply to Cloudbreak Entertainment, Inc.’s and Conrad Riggs’ Oppositions to Motion to Confirm Plan

 10 of Reorganization Proposed by Layne Leslie Britton or in the Alternative to Appoint a Chapter 11

 11 Trustee filed on January 22, 2019 [ECF No. 431], and (d) the arguments made by Britton’s counsel at

 12 the January 29, 2019 hearing in this matter, to the extent the Court is not inclined to confirm the

 13 Britton Plan, Britton respectfully joins in the Trustee Motion and requests that this Court appoint a

 14 chapter 11 trustee in this case.

 15

 16 DATED: February 11, 2019                      QUINN EMANUEL URQUHART & SULLIVAN, LLP

 17

 18
                                                    By /s/ Eric Winston
 19
                                                       Eric Winston
 20                                                    Jennifer Nassiri
                                                       Razmig Izakelian
 21

 22                                                    Attorneys for Layne Leslie Britton

 23

 24

 25

 26
 27

 28
                                                                          Case No. 2:15-bk-28443-NB
                        LAYNE LESLIE BRITTON’S JOINDER TO THE MOTION FOR THE APPOINTMENT OF A
                           CHAPTER 11 TRUSTEE FILED BY THE OFFICE OF THE UNITED STATES TRUSTEE
        Case 2:15-bk-28443-NB                     Doc 443 Filed 02/11/19 Entered 02/11/19 15:39:40                                      Desc
                                                    Main Document    Page 3 of 4


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
865 South Figueroa Street, 10th Floor, Los Angeles, California 90017

                                                   Layne Leslie Britton’s Joinder to the Motion for the
A true and correct copy of the foregoing documents entitled:
Appointment of a Chapter 11 Trustee Filed by the Office of the United States Trustee

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 11, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _____, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ______, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 11, 2019                Razmig Izakelian                                              /s/ Razmig Izakelian
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:15-bk-28443-NB                     Doc 443 Filed 02/11/19 Entered 02/11/19 15:39:40                                      Desc
                                                    Main Document    Page 4 of 4


In re: Cloudbreak Entertainment, Inc.
Case No. 2:15-bk-28443-NB

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)
    • Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
    • Philip D Dracht pdracht@fabianlaw.com
    • Razmig Izakelian razmigizakelian@quinnemanuel.com
    • Nina Z Javan nina@wsrlaw.net, brian@wsrlaw.net
    • Dare Law dare.law@usdoj.gov
    • Jennifer L Nassiri jennifernassiri@quinnemanuel.com
    • Shahin Rezvani shahinrezvani@quinnemanuel.com
    • Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com, imorris@pszjlaw.com
    • Gregory M Saylin gsaylin@fabianvancott.com, vgarrett@fabianvancott.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    • Daniel J Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com, brian@wsrlaw.net
    • Eric D Winston ericwinston@quinnemanuel.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
